Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
References Fudge et al (US 8,401,050), Moore (US 2007/025738), Ghovanloo et al (US 2014/0140420) and Taghivand et al (US 2017/0237469) are cited because they are pertinent to the method and apparatus for transceiving an impulse radio (IR) ultra-wide band (UWB) signal.  However, none of the cited references teaches or suggests an impulse radio (IR) ultra-wide band (UWB) transceiver comprising, in combination with other elements, the further arrangements of  two or more pulse generators, wherein each pulse generator is configured to receive an input data signal and a clock signal, and generate a respective baseband signal, wherein each two adjacent data signals exhibit a data delay therebetween and each two adjacent clock signals exhibit a clock delay therebetween; two or more modulators, each configured to receive the respective baseband signal and generate a respective radio frequency (RF) signal on respective carrier frequencies; an RF combiner configured to combine the two or more RF signals into a combined RF signal; a power amplifier configured to amplify the combined RF signal; an RF duplexer configured to receive the amplified combined RF signal; and an antenna configured to transmit the amplified combined RF signal as recited in claim 1 and similar limitations as recited in claim 11 and further limitations of the dependent claims 2-10 and 12-15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636